Exhibit 10.52

NuVasive, Inc.

Non-Employee Director Cash Compensation

 

NuVasive’s standard Director compensation program for non-employee Directors
includes cash retainers (paid quarterly) and an annual equity award. The
following table sets forth the cash retainers payable to our non-employee
Directors as of December 31, 2019.  

Board Member Cash Retainers

Annual Retainer

Board Member Retainer

$70,000

Lead Independent Director*

$25,000

Audit Committee Chairperson*

$20,000

Compensation Committee Chairperson*

$20,000

Nominating, Corporate Governance and Compliance Committee Chairperson*

$10,000

 ______________

*

Lead Independent Director and Committee Chair retainers are in addition to the
other retainers.

 

Non-employee Directors may defer all or a portion of their cash retainer into
NuVasive’s Deferred Compensation Plan, a non-qualified defined contribution
plan.

 

 

 

 